Per curiam.
The State Bar of Georgia filed three formal complaints against Warren Allen Evans, asserting that he had violated Standards 4 (engaging in professional conduct involving dishonesty, fraud, etc.), 44 (abandoning a legal matter), 62 (failing to identify and label client funds), 63 (failing to maintain complete records of all client funds and promptly render appropriate accounts to his client regarding such funds), 65 (commingling client and personal funds), and 68 (failure to respond to disciplinary authorities) of Bar Rule 4-102 (d). The complaints were based upon client grievances which generally alleged that Evans: (1) deposited a client’s funds into his general office account instead of his escrow account; (2) falsely informed a client that a claim had been filed and the trial date had been set; (3) failed to inform a client that he had moved his law office; and (4) failed to respond to disciplinary authorities regarding a client’s grievance.
Finding that Evans committed the alleged violations, the special master recommended that Evans receive: (1) a ninety-day suspension for violating Standards 62, 63 and 65; (2) a public reprimand for violating Standards 4 and 68; and (3) a six-month suspension for violating Standard 44. The special master also recommended that Evans be required to enroll, attend, and pass an ethics course at an accredited law school. The review panel agrees and recommends that this Court discipline Evans accordingly.
Based on the record in this case, this Court hereby accepts, as hereinafter modified, the recommendation of the review panel. For violating Standards 44, 62, 63 and 65, Evans is hereby suspended from the practice of law in Georgia for a combined period of nine months and so long thereafter as he fails to enroll and attend continuing legal education programs totalling twelve ethics hours as approved by the Institute of Continuing Legal Education. It is further ordered that he be issued a public reprimand for violating Standards 4 and 68, and. that such reprimand be administered in open court by the Chief Judge of the Atlanta Circuit. Evans is reminded of his duties under Bar Rule 4-219 (c) to notify all clients of his inability to represent them, to take all actions necessary to protect the interests of his clients, and to certify to this Court that he has satisfied the requirements of such rule.

Suspended.


All the Justices concur.